Citation Nr: 0216722	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-00 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of left leg 
hematoma and compartment syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1991, and from April 1995 to April 2000.  
This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for left leg hematoma 
residuals and compartment syndrome and left elbow strain 
residuals, each rated noncompensable.  The veteran expressed 
disagreement with the ratings.  He testified at a hearing at 
the RO in August 2001.  In December 2001 the RO increased the 
rating for the veteran's left elbow disability to 10 percent.  
In February 2002, the veteran withdrew his appeal as to this 
issue.


FINDING OF FACT

Residuals of a left leg hematoma and compartment syndrome are 
not shown to cause any disablement/functional impairment.  


CONCLUSION OF LAW

A compensable rating is not warranted for residuals of left 
leg hematoma and compartment syndrome.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002);
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Codes 5260, 5261, 
5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue.  The appellant was 
notified why his claim was denied via rating decision in May 
2000, statement of the case (SOC) in July 2001, Hearing 
Officer Decision in December 2001, and a supplemental 
statement of the case (SSOC) in January 2002.  He was advised 
of what was needed to establish entitlement to the benefit 
sought, what the evidence of record showed, and, by 
inference, what type of evidence he needed to prevail in his 
claim.  

The RO has obtained the veteran's service medical records.  
He has not identified any pertinent records which remain 
outstanding.  He has been afforded VA examinations.  The SSOC 
in January 2002 mentioned the VCAA, provided the veteran with 
a general explanation of the type of evidence he needed to 
substantiate his claim, as well as an explanation of what 
evidence he must provide, and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  No further assistance to 
the veteran in the development of evidence is required.  
Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran is not prejudiced by the Board's addressing this 
claim based on the current record.

Factual Background

The veteran asserts that his left leg disorder is 
debilitating to the point that it effects his ability to 
continue in his chosen profession.

An October 1992 private medical record from Cape Fear 
Memorial Hospital includes a diagnosis of left shin hematoma.  

A private hospital medical record from New Hanover Regional 
Medical Center shows that the veteran injured his left knee 
during a U.S. Coast Guard training exercise in September 
1993.  Left leg contusion with hematoma was diagnosed.  An 
October 1993 record from Coastal Orthopaedics shows a 
diagnosis of left leg contusion, with no sign of deep vein 
thrombosis or compartment syndrome.  A Coastal Orthopaedics 
note dated in January 1994 includes diagnoses of knee 
contusion and compartment syndrome.  A January 1994 discharge 
summary from the Cape Fear Memorial Hospital rehabilitation 
department shows that the veteran was in an active exercise 
program followed by interferential electrical stimulation of 
the lower leg.  He reported that he was pain free, and range 
of motion and strength were within normal limits.  On 
December 1999 service retirement examination left leg 
hematoma from 1994 was noted by the examiner.  

On fee-basis examination on behalf of VA in February 2000, 
the veteran complained of left leg edema with prolonged 
standing.  He had suffered a left leg hematoma and 
compartment syndrome in the past, which was resolving.  
Examination of the extremities showed no edema.  Standing and 
walking functions were normal.  The left knee joint was 
normal, with normal range of motion without pain.  Status 
post left leg hematoma and compartment syndrome with 
residuals was diagnosed.  The examiner noted that objective 
examination showed no left knee pathology.  

A March 2000 private X-ray of the left leg was negative.  

In March 2001, when he was seen for his right elbow the 
veteran asked the physician about his left leg.  He 
complained of numbness around the hip and groin area, with 
pain and burning in the left testicle at times.  An April 
2001 private medical record shows that the veteran was able 
to toe and heel walk without difficulty.

At an August 2001 hearing the veteran testified that he had 
not had compartment damage.  He complained about having nerve 
damage as a result of his left leg injury.  He also 
complained of daily radiating pain down his left leg.  He 
added that after being on his feet for a long time he 
experienced severe pain and weakness.  His wife testified 
that the left leg was essentially always numb.  At the 
hearing the veteran submitted two medical articles from an 
internet medical website concerning compartment syndrome and 
mononeuropathy.

On September 2001 VA fee-basis examination, the veteran 
complained of intermittent left leg numbness and burning 
since a 1993 inservice injury.  He mentioned that the pain 
increased if he was in one position for a long time, as with 
driving or prolonged standing.  He took Motrin for his knees.  
Examination showed the knees appeared within normal limits, 
with no evidence of crepitus.  Range of motion of the knees 
was from 140 degrees flexion to 0 degrees extension.  Motion 
was not limited by pain, weakness, fatigue, lack or endurance 
or incoordination.  Neurological examination was normal.  
Gait was normal.  The examiner noted that there was no 
pathology to substantiate a diagnosis of residuals of 
hematoma of the left leg with compartment syndrome.  There 
was no evidence of any current hematomas or secondary 
complications from the 1993 injury, and no evidence of any 
sensory of motor function abnormalities.  The examiner opined 
that there was no evidence of any neuropathy or weakness 
related to the hematoma or compartment syndrome or crushing 
injury the veteran suffered in service.  The veteran was able 
to perform all daily living activities without any problem, 
but was restricted from doing hard jobs or jobs involving a 
high level of activity.  

Laws and Regulations and Analysis

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.45.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be considered as seriously 
disabled.  38 C.F.R. § 4.40.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The RO rated the veteran's left leg disorder by analogy to 
impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Code 
5262.  A 10 percent rating is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability.  With 
moderate knee or ankle disability, a 20 percent rating is 
warranted.  With marked ankle or knee disability, a 30 
percent rating is warranted.  Code 5262.

Other diagnostic codes are potentially for application.  
Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  Code 5260.  Limitation of extension 
of a leg is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  Code 5261.

Limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71(a).  Normal range of 
motion of the knee is from 0 degrees extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II. 

This appeal from an initial rating assigned when service 
connection was granted for the disability.  Accordingly, 
"staged" ratings may be for consideration.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the evidence in 
the case shows that during the appellate period this 
disability has remained essentially unchanged.  Hence, staged 
ratings are not indicated.  

After reviewing the record, it is the Board's judgment that a 
compensable rating is not warranted for the service-connected 
left leg disability.  The veteran's last VA examination, in 
September 2001, revealed that active range of motion in the 
left knee was from 0 degrees of extension to 140 degrees of 
flexion.  This represents a full range of motion.  38 C.F.R. 
§ 4.71a, Plate II.  Accordingly, an increased rating under 
either Code 5260 or 5261 is not warranted.  

The medical evidence also shows that the veteran complains of 
intermittent numbness and burning and increased pain when in 
one position for a long time.  However, examination has shown 
the left knee to be essentially normal, with no evidence of 
crepitus or range of motion limited by pain, weakness, 
fatigue, lack of endurance or incoordination.  Neurological 
examination and gait were normal.  There was no evidence of 
any sensory of motor function abnormalities.  The examiner 
opined that there was no evidence of neuropathy or weakness 
related to the hematoma or compartment syndrome or crushing 
injury the veteran sustained in service.  The disability 
picture presented reflects essentially normal function, and 
does not reflect "slight" disability, so as to warrant a 10 
percent rating under Code 5262.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
The evidence is not in equipoise as to warrant application of 
the benefit of the doubt rule.  The preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  


ORDER


A compensable rating for residuals of left leg hematoma and 
compartment syndrome is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

